                                                               Case 2:16-cv-04447-DAE-BGM Document 361 Filed 04/03/19 Page 1 of 2



                                                           1   Michael K. Kennedy (004224)
                                                               Mark C. Dangerfield (010832)
                                                           2   GALLAGHER & KENNEDY, P.A.
                                                           3   2575 East Camelback Road, Suite 1100
                                                               Phoenix, Arizona 85016
                                                           4   P: (602) 530-8000
                                                               F: (602) 530-8500
                                                           5
                                                               E-mails: mkk@gknet.com
                                                           6             mark.dangerfield@gknet.com
                                                               Attorneys for Plaintiff Gallagher & Kennedy, P.A.
                                                           7
                                                           8                         IN THE UNITED STATES DISTRICT COURT
                                                           9                               FOR THE DISTRICT OF ARIZONA
                                                          10
                                                                Gallagher & Kennedy, P.A.,                    Case No. CV-16-4447-PHX-DAE-BGM
                                                          11
                                                                                      Plaintiff,              PLAINTIFF’S UNOPPOSED MOTION
Gallagher & Kennedy, P.A.




                                                          12
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                                                                              TO CONTINUE RULE 16 CASE
                                                                       vs.                                    MANAGEMENT CONFERENCE
                                  (602) 530-8000




                                                          13
                                                          14    City of Phoenix, et al.,
                                                          15                          Defendants
                                                          16
                                                          17          Plaintiff Gallagher & Kennedy, PA, respectfully requests that the Court postpone

                                                          18   the April 9, 2019 Rule 16 Case Management Conference until after May 13, 2019, and
                                                          19   that the parties’ Joint Report be filed two days in advance of the Case Management
                                                          20
                                                               Conference. This request is based upon the fact that Plaintiff’s counsel is recuperating
                                                          21
                                                               from significant surgery performed on March 5, 2019, and is scheduled for follow-up
                                                          22
                                                          23   treatment and additional surgery on April 9-12, 2019. Counsel for Maricopa County also
                                                          24   has surgery and recovery scheduled from May 3-10, 2019. The parties have been advised
                                                          25
                                                               of this request and have no opposition.
                                                          26
                                                          27
                                                          28
     Case 2:16-cv-04447-DAE-BGM Document 361 Filed 04/03/19 Page 2 of 2



 1            RESPECTFULLY submitted this 2nd day of April, 2019.
 2
                                                    GALLAGHER & KENNEDY, P.A.
 3
                                                    By /s/ Michael K. Kennedy
 4                                                     Michael K. Kennedy
 5                                                     Mark C. Dangerfield
                                                       2575 East Camelback Road, Suite 1100
 6                                                     Phoenix, Arizona 85016
                                                       Attorneys for Plaintiff
 7
                                                       Gallagher & Kennedy, P.A.
 8
 9
10                                 CERTIFICATE OF SERVICE

11           I hereby certify that on this 2nd day of April, 2019, I electronically transmitted a
     PDF version of this document to the Clerk of the Court, using the CM/ECF System for
12
     filing and for transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
13
                                                    /s/ Rona L. Miller
14
15
16
17
18
     7256939v1/99-0533
19
20
21
22
23
24
25
26
27
28

                                                    2
